Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a sensor chip comprising an array of transistors having a drain, source, channel and an environmental liquid gate shared among the plurality of transistors, each of the channels having a scattering site comprising sp3 hybridized carbon, wherein a first group of transistors is functionalized with a first type of sensitization layer comprising a polymer that is not covalently bound to the channel and a second group of transistors functionalized with a second type of sensitization layer that is a protein or an antibody.

Cheng et al. (WO 2012/112746) teach a plurality of environmentally gated transistors each comprising a drain, source, substrate channel and an environmental liquid gate, wherein the substrate channel comprises sp2 hybridized carbon in the form of graphene and scattering sites comprising sp3 hybridized carbon and a second sensitization layer comprising a protein biomarker covalently bonded to the graphene sheet such that if the biomarker is exposed to an infected biological sample while a voltage is applied to the transistors, a conductance of the individual transistor will change.  Cheng et al. further teach an array of graphene sheets wherein each comprises different affinity probes specific to different biomolecules or a subset of the 
Johnson et al. (US 2016/0123919) teach an array of transistors comprising a plurality of transistors, wherein each transistors comprises a source, a drain, a substrate channel, wherein each channel comprises sp2 hybridized carbon in the form of graphene and electronic scattering sites comprising sp3 hybridized carbon with a second sensitization layer comprising a protein biomarker covalently bound to the scattering sites, such that if the biomarker is exposed to an infected biological sample while voltage is applied to the transistor, the conductance of the transistor will change.  Johnson et al. fail to teach an environmental gate shared among the plurality of transistors in a well configured to receive a liquid sample and a first group of transistors functionalized with a first type of sensitization layer comprising a polymer that is not covalently bound to the channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641